DETAILED ACTION
Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 13/856,843 (hereinafter also referred to as ‘843 or the instant application) filed April 4, 2013, which is a reissue application of U.S. Application No. 11/634,264 (hereinafter also referred to as ‘264 or the parent application) filed December 6, 2006, entitled METHOD FOR FORMING COMBINED DIGITAL IMAGES, which issued as U.S. Patent No. 7,920,161 (hereinafter also referred to as ‘161 or the original patent) on April 5, 2011.
  
3.  The ‘161 patent issued with claims 1-3 (hereinafter also referred to as the patent claims).  During prior prosecution claims 4-46 were filed and subsequently cancelled.  Most recently, the Patent Trial and Appeal Board (PTAB) affirmed the Final Rejection of claims 1-3 in a decision issued March 23, 2021. 
 A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 May 24, 2021 has been entered.
	An amendment accompanying the 5/24/2021 Request presented claims 4-16 (hereinafter also referred to as claims 47-59, see paragraph 8 below). 
		
4.  As of the date of this Office Action, the status of the claims is:
Claims 1-3 and 47-59 are pending.
Claims 1-3  and 47-59 are examined.
Claims 1-3 and 47-59 are objected to and rejected as set forth infra.

Priority
5.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming domestic benefit to ‘264 and foreign priority to Swedish Patent Application Number 0601577-0 which was filed July 19, 2006.  A certified copy of the Swedish application was filed in the parent application.
  
6. Because the instant application claims such domestic and foreign priority, the effective filing date of the claims of the instant application is considered July 19, 2006.


Notice of Pre-AIA  or AIA  Status
7. Because such effective filing date of July 19, 2006 is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.  See 35 U.S.C. 100.  See again paragraph 1, supra.  The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Amendment-37 CFR 1.173
8. The amendment filed/entered May 24, 2021 proposes amendments that do not comply with 37 CFR 1.173(b)(2), i.e. “Making amendments in a reissue application”, “Claims”, (d), i.e. “Changes shown by markings”, and (e), i.e. “Numbering of patent claims preserved”.
First, with regard to (b)(2) and (d), patent claims 1-3 use double brackets rather than single brackets to omit text.  Also new claim 4[sic], see next paragraph, is not completely underlined. 
Second, with regard to (b)(2) and (e), the status of cancelled claims 4-46 (e.g. 4.-46. (cancelled)), has not been included.  Also, new claims 4-16 do not properly follow those prior added and cancelled claims.  Any added claims will be renumbered by the Examiner to follow the patent claims before issuance.  For the remainder of this Action claims 4-16 will be addressed as claims 47-59, respectively. 
Appropriate correction is required. See also MPEP §1453.
Any further response failing to comply with 37 CFR 1.173 will be held non-compliant and a Notice of Non-Compliance requiring a supplemental paper correctly amending the reissue application in compliance with 37 CFR 1.173 will be issued.
Specification
9.  The disclosure is objected to because of the following informalities: The description of the method is unclear.  In col. 6, lines 45-59, col. 7, lines 60-65 and col. 8, lines 41-46, it is textually described that during the movement of the camera for capturing images of different parts of the scenery, the camera continuously guides the user in the movement.  The textual description further explains that thus simultaneously with steps 14-20, the camera informs the user how to move the camera, step 22.  The textual description at col. 7, lines 65-67 then sets forth that the camera indicates when the movement should be temporarily stopped for acquiring an image, step 24.  See also col. 7, lines 39-47.  The description further indicates that when the entire scenery has been imaged or when a predetermined number of images to be stitched together have been captured, the image capturing process is stopped, step 26.  However Figure 1 in combination with col. 7, lines 60-651 ( relied upon for support for amendments to claims 1-3) shows at least the step of indicating movement should be temporary stopped for acquiring an image, step 26, running simultaneously with capturing of the image, step 20.  Furthermore, since step 26 (stop the imaging process) follows steps 24 and 20, only two images are captured (e.g. Figure 1 shows no determination of “[w]hen the entire scenery to be imaged in the combined image has been swept” or “when a predetermined number of images to be stitched together have been captured” shown nor response(s) to a determination).  Note also paragraphs 11 and 12 below.   
Appropriate correction is required.

Drawings
10.  The drawings are objected to because they are not commensurate with the textual description, see the discussion in the preceding paragraph 9.  
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reissue Applications
New Matter-35 USC 251
11. Claims 1-3 and 47-59 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
Claim 1 now recites after “capturing a … digital image by a digital camera, wherein a first scenery is imaged; [[allowing]] indicating to a user, via a user interface, how to move the digital camera so that the digital camera is directed towards a …. scenery;  detecting non-movement of the digital camera; automatically capturing the…scenery,…”, and claim 3 now after “capturing a … digital image by a digital camera, wherein a first scenery is imaged; [[allowing]] indicating to a user, via a user interface, how to move the digital camera so that the digital camera is directed towards a …. scenery; detecting … stopped movement or non-movement of the digital camera; automatically capturing the…scenery,…”.  
Col. 7, lines 60-65  and steps 22 and 24 of Figure 1 of ‘161 are relied upon for support.  Step 22 of Figure 1 sets forth “DISPLAY AN ANIMATION OF HOW USER SHOULD MOVE CAMERA” following capture of a first image (step 12 of Figure 1) and before “INDICATING WHEN MOVEMENT SHOULD BE TEMPORARILY STOPPED FOR ACQUIRING AN IMAGE” (step 24 of Figure 1) as well as alongside steps 14-20 (recording images as camera is moved, comparing images and tracking movement, analyzing images and capturing an image (note the line from step 24 meets the line from step 20 at step 26, see again the discussion in paragraphs 9-10 above)).  Col. 7, lines 60-65 set forth “[d]uring the movement of the camera for capturing images of different parts of the scenery, the camera continuously guides the user in the movement.  Thus simultaneously with steps 14-20, the camera informs the user how to move the camera.  The camera displays an animation of how the user should move the camera, step 22.” 
See also col. 5, lines 20-28 (i.e. “The method may further comprise displaying an animation of desired movement of the digital camera, wherein the animation is synchronised with the actual movement of the digital camera. This animation gives the user an easy understanding of how to move the camera. For example, the animation may show to the user that the camera is merely to be rotated and that neither any linear movement of the camera nor any tilting movement of the camera is to be made if a panoramic image is to be captured.”) and col. 9, lines 44-50 (i.e. “The view finder 42 forms a part of a display 44 and shows a live image of the view of the camera. The display 44 is further arranged to guide the user in capturing combined images. The display 44 may show an animation of how the camera should be moved and the 
However, animation synchronized to the actual movement of the camera, used in order to indicate to a user, via a user interface, how to move the digital camera so that the digital camera is directed towards a second scenery which partially overlaps the first scenery, and such animation occurring before indicating when movement should be temporarily stopped for acquiring an image (step 24 of Figure 1) as well as alongside recording images as camera is moved, comparing images and tracking movement, analyzing images and capturing an image as described is not claimed in claims 1 and 3.
Continuing, claim 2 recites “indicating to the user, via a user interface, that movement of the digital camera should be stopped;” in addition to and after  [[allowing]] indicating to a user, via a user interface, how to move the digital camera so that the digital camera is directed towards a …. scenery;”).  See the prior discussion of claims 1 and 3.  Col. 7, lines 65-67 and steps 22-24 of Figure 1 of ‘161 were relied upon for support for this additional recitation.  Col. 7, lines 65-67 also sets forth “[f]urther, the camera indicates when the movement should be temporarily stopped for acquiring an image, step 24.”  Step 24 of Figure 1 sets forth “INDICATING WHEN MOVEMENT SHOULD BE TEMPORARILY STOPPED FOR ACQUIRING AN IMAGE” alongside steps 14-20 (recording images as camera is moved, comparing images and tracking movement, analyzing images and capturing  an image (note the line from step 24 meets the line from step 20 at step 26, see again the discussion in paragraphs 9-10 above)) as well as after step 22, “DISPLAY AN ANIMATION OF HOW USER SHOULD MOVE CAMERA”.  
However, indicating when movement should be temporarily stopped for acquiring an image (step 24 of Figure 1) after indicating to a user, via an animation synchronized to the actual 
Animation synchronized to the actual movement of the camera, used in order to indicate to a user, via a user interface, how to move the digital camera so that the digital camera is directed towards a second scenery which partially overlaps the first scenery, before indicating when movement should be temporarily stopped for acquiring an image (step 24 of Figure 1) as well as alongside recording images as camera is moved, comparing images and tracking movement, analyzing images and capturing  an image is also not claimed in claims 47-59 which depend from claim 1.
Additionally with regard to claim 11, col. 2, lines 20-22, and 31-33 and col. 3, lines 57-60 are relied upon for support.  However these citations do not describe the combination of determining and analyzing as now additionally claimed in claim 11.

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.  Claims 1-3 and 47-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See paragraph 11 above.

13.  Claims 1-3 and 47-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite indicating how to move the digital camera and “detection of non-movement” or “stopped movement or non-movement” of the digital camera.   However neither claim 1 nor claim 3 provide antecedent basis for moving the camera as indicated and thereby, the ensuing detection of non-movement or stopped movement.  Similarly claim 2 does not provided  basis for moving the camera as indicated and thereby, the ensuing indication that movement should be stopped and detection of non-movement or stopped movement.
Claims 8-9 recites the limitation "the view" in line 4.  There is insufficient antecedent basis for this limitation in the claim.



Claim Language Interpretation
14.  In light of col. 2, lines 62-63 of ‘161, the term “combined image” is construed as “an image that is formed from a combination of at least two captured images.”.  See MPEP 2111.01 IV.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
  	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

15.  Claims 1-3 and 47-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai et al (U.S. Patent Application Publication No. 2006/0050152, hereinafter also referred to as ‘152) in view of Ejiri et al ((U.S. Patent Application Publication No. 2004/0218833), hereinafter also referred to as ‘833) and Walker Digital ((WO 2005/065283), hereinafter also referred to as ‘283) or, in the alternative, Gulliksson (WIPO publication WO 2006/002796, hereinafter also referred to as ‘796), Ejiri et al ((U.S. Patent Application Publication No. 2004/0218833), hereinafter also referred to as ‘833) and Walker Digital ((WO 2005/065283), hereinafter also referred to as ‘283).

Claims 1-3:
A method for forming a combined image from at least two digital images, comprising:
capturing a first digital image by a digital camera, wherein a first scenery is imaged;
… 
detecting a stopped movement (claims 2 and 3) or non-movement (claims 1 and 3) of the digital camera;
	automatically capturing the second scenery, where the second scenery is partially overlapping the first scenery, as the second digital image in response to the detection of non-movement;
	…
detecting a topped movement (claim 3) or non-movement (claims 1-3) of the digital camera;
	automatically capturing the third scenery, where the third scenery is partially overlapping the second scenery, as the  third digital image in response to the detection of non-movement; and
forming the combined image from the at least three digital images.
  
	Attention is reinvited to the November 16, 2020 Appendix of the November 16, 2020 Examiner’s Answer, pages 27-36 and the March 23, 2021 Patent Trial and Appeal Board decision, e.g. pages 2-3 and 7-16, incorporated herein. 

[[allowing]] indicating to a user, via a user interface, how to move the digital camera so that the digital camera is directed towards a second scenery is now further required in claims 1-3.  See, e.g., ‘152 at paragraph 33 (e.g. “Once the first image is captured by a digital imaging device, a portion of the first image is retained in a viewfinder of the digital imaging device. The retained portion of the first image is used to assist in manual alignment of the second image. A more accurate manual alignment of the second image serves to reduce an amount of computation required to stitch the first and second images together.”), paragraph 34 (e.g. “The digital imaging device is equipped with a viewfinder 101A capable of displaying a view of the image as it will appear when captured by the digital imaging device. … the portion of the scene 102 capable of being captured by the digital imaging device is visible in the viewfinder 101A. Therefore, to obtain a single image that includes both individuals as depicted in FIG. 1, it is necessary to generate a composite image of the scene 102”), paragraph 35 (e.g. More specifically, the retained portions of the first image represent at least two non-contiguous portions of the first image selected from a region near the right side of the first image. The retained portions of the first image are also representative of portions of the second image that are near the left side of the second image. Therefore, the retained portions of the first image are displayed at a left side of the viewfinder 101A to assist with manual alignment of the second image.”), paragraph 37 (e.g. “FIG. 3A is an illustration showing the viewfinder 101A displaying retained portions 103A/103B of the first image as shown in FIG. 2, … The retained portions 103A/103B of the first image depicted in FIG. 3A correspond to a particular alignment template in which an upper right corner (103A) and a lower right corner (103B) of the first image are retained. It should be appreciated that the retained portions 103A/103B of the first image in FIG. 3A represent non-contiguous portions of the first image. Thus, the viewfinder 101A includes a region 105A intervening between the retained portions 103A/103B of the first image. The region 105A is bounded by the retained portions 103A/103B of the first image and a boundary 107A extending between the retained portions 103A/103B of the first image, wherein the boundary 107A is not visible within the viewfinder 101A.”), paragraph 38 (e.g. “FIG. 3B is an illustration showing the viewfinder 101A displaying a live version of the scene 102 as the viewfinder 101A is manually aligned for capture of the second image… The retained portions 103A/103B of the first image are displayed in the viewfinder 101A in conjunction with the live version of the scene 102. Features depicted in the retained portions 103A/103B of the first image can be used as landmarks to obtain a better manual alignment of the second image with the first image.”), paragraph 39 (e.g. “… in addition to providing the alignment template in the viewfinder 101A, various embodiments of the present invention can also include provision of other alignment tools capable of generating user-feedback indicative of how well the first image is aligned with the live version of the scene 102, corresponding the second image to be captured.”), paragraph 40 (e.g. “For example, in one embodiment as a user of the digital imaging device proceeds with manual alignment of the second image to be captured, an analysis is performed to evaluate an amount of alignment between common portions of the first image and the live version of the scene 102. More specifically, landmark features of the first image residing in the region 105A between the retained portions 103A/103B of the first image are identified. Also, landmark features of the live version of the scene 102 currently displayed in the region 105A of the viewfinder 101A are identified. Then, identified landmark features of the first image and the live version of the scene 102 from within the region 105A are compared to each other to determine whether alignment exists between corresponding landmark features.”), paragraph 41(e.g. “If alignment does exist between corresponding landmark features, pixels of the viewfinder 101A displaying the aligned landmark features can be changed to a special alignment color. It should be appreciated that the special alignment color can be any color easily visible to the user of the digital imaging device e.g., black, white, translucent, etc. As the live version of the scene is better aligned with the first image, more landmark features will be aligned and more of the region 105A will be changed to the special alignment color. The best achievable manual alignment of the first image and the live version of the scene to be captured as the second image will be obtained when the user sees the most of the special alignment color in the region 105A of the viewfinder 101A. Preferably, though not required, the second image will be captured when the best achievable manual alignment is obtained. FIG. 3C is an illustration showing the viewfinder 101A displaying a good alignment between first image and the live version of the scene 102 corresponding to the second image to be captured, in accordance with one embodiment of the present invention.”), paragraph 42 (e.g. “In an alternate embodiment, an indicator light can be used to signal to a user when sufficient manual alignment of the first image and the live version of the scene to be captured as the second image is obtained. Once signaled by the indicator light, the user can proceed with capture of the second image. It should be appreciated that determining the sufficiency of alignment between the first image and the live version of the scene can be accomplished using the landmark feature alignment analysis as described above… the indicator light signal can be implemented in conjunction with the special alignment color display as previously discussed. Still further, in another embodiment, a warning light can be illuminated to signal poor alignment between the first image and the live version of the scene corresponding to the second image to be captured. It should be appreciated that other feedback mechanisms based on the landmark feature alignment analysis can also be employed to assist in manual alignment of the first image and second image to be captured.”), paragraph 43 (e.g. “In one embodiment, the landmark feature alignment analysis as previously discussed is performed using a corner matching algorithm. …”.), paragraph 44 (e.g. “In addition to using the corner matching algorithm to facilitate the landmark feature alignment analysis performed during the manual alignment process,….”), paragraph 45 (e.g. “… better manual alignment of the first and second images can an operation 705 for using the at least two non-contiguous portions of the first image to align a live version of a second image in the display, wherein the second image represents an extension of the first image. In the embodiment where the first image represents the left portion of the broader image, the second image represents a right portion of the broader image. Once the live version of the second image is aligned in the display, the method includes an operation 707 for capturing the second image in a digital format. ….”), paragraph 51 (e.g. “ In one embodiment, the method of FIG. 7 can also include an operation for analyzing an alignment of the first image and the live version of the second image to assist with using the at least two non-contiguous portions of the first image to align the live version of the second image in the display. Analyzing the alignment of the first image and the live version of the second image is limited to the overlap region intervening between the at least two non-contiguous portions of the first image. A sufficient alignment of the first image and the live version of the second image can be indicated by illuminating a signal light. Also, insufficient alignment of the first image and the live version of the second image can be indicated by illuminating a warning light. In one embodiment, when a sufficient alignment of the first image and the live version of the second image is achieved, the second image is automatically captured in the digital format.”), paragraph 52 (e.g. “The operation for analyzing the alignment of the first image and the live version of the second image can include identifying corner features present in the first image within the overlap region intervening between the at least two non-contiguous portions of the first image. Also, corner features present in the live version of the second image within the overlap region are identified. Then, alignment of common identified corner features present in the first image and the live version of the second image within the overlap region are recognized. Alignment of the common identified corner features of the first image and the live version of the second image, as recognized within the overlap region, can be indicated by changing a color of a number of pixels corresponding to the common identified corner features.”), paragraph 54 (e.g. “The method of FIG. 8 also includes an operation 807 for identifying alignment of corner features of the first and second images within the overlap region. Then, an operation 809 is provided for indicating identified alignment of corner features of the first and second images within the overlap region. In one embodiment, indicating identified alignment of corner features of the first and second images within the overlap region is performed by changing a color of a number of pixels corresponding to identified aligned corner features. In another embodiment, indicating identified alignment of corner features of the first and second images within the 

Therefore at the very most  ‘152 teaches using two non-contiguous portions of a captured first image displayed on a user interface/display, i.e. “landmarks”,  to indicate how to align/move a live version of an image in the display/camera, which live version is an extension of the first image, therewith, i.e. to direct the camera towards the aligned live version, 

At the very least, ‘152 teaches using the display of a portion of a previously captured first image, e.g. two non-contiguous portions of an edge/strip of a captured first image, to align with an edge portion of a live version in the display which live version is an extension of the first image.  Furthermore see ‘796 at the paragraph bridging pages 2-3 which teaches/evidences that such portions of a first image used for/assisting in alignment with a displayed current view indicate/guide the user how to move the camera until the live current view matches the portions of the first image and so that the camera is directed to capture the live view which is the next view. 

Similarly, [[allowing]] indicating to a user, via the user interface, how to move the digital camera so that the digital camera is directed towards a third scenery is also now further required in claims 1-3.  See previous discussion of the instant claim and e.g., ‘152 at, e.g., paragraphs 27 and 48 and ‘833 at, e.g., paragraph 82 and ‘283 at, e.g., paragraph 244).

Finally, claim 2 now also requires indicating to the user, via a user interface, that movement of the digital camera should be stopped.
	Again attention is reinvited to the November 16, 2020 Appendix of the November 16, 2020 Examiner’s Answer, pages 27-36 and the March 23, 2021 Patent Trial and Appeal Board decision, e.g. pages 2-3 and 7-16, incorporated herein. Specifically:

The Examiner concluded that

to stop the manual movement (i.e. “stopped movement” or “non-movement”) of the [Rai] camera as taught by [Ejiri] or [Ejiri] and [Walker] when composition/alignment signaling, e.g. indicator light and/or special alignment color display, indicates best achievable manual composition/alignment of the first image and the live version of the scene to be captured as the second image, so the second image can [sic] captured when the best achievable manual alignment is achieved would have been obvious to one of ordinary skill in the art for better initial aligning of the images captured providing a more effective stitching of a first digital image and the second digital image into a “combined image” for capture as desired in [Rai].



the Examiner’s findings and conclusions.

Thus, indicating to the user, via a user interface, that movement should be stopped, e.g. indicator light and/or special alignment color display, is obviously taught by the prior art. 

Claim 47 (presented as claim 4)
The method according to claim 1, wherein said indicating to the user, via the user
interface, how to move the digital camera so that the digital camera is directed towards the second scenery, comprises 
displaying how to move the digital camera so that the digital camera is directed towards the second scenery.

	See the discussion of claim 1, e.g. ‘152 or ‘152 and ‘796 teach indicating via a user interface which is a display.

Claim 48 (presented as claim 5)
The method according to claim 4, wherein said indicating to the user, via the user 
interface, how to move the digital camera so that the digital camera is directed towards the third scenery, comprises
displaying how to move the digital camera so that the digital camera is directed towards the third scenery.
	
See discussion of claims 1 and 47. 

Claim 49 (presented as claim 6)
The method according to claim 1, wherein said indicating to the user, via the user interface, how to move the digital camera so that the digital camera is directed towards the second scenery, comprises
providing feedback on how far away the digital camera is from being directed 
towards the second scenery.


Claim 50 (presented as claim 7) 
The method according to claim 6, wherein said indicating to the user, via the user
interface, how to move the digital camera so that the digital camera is directed towards the third scenery, comprises 
providing feedback on how far away the digital camera is from being directed towards the third scenery.
	
See discussion of claims 1 and 48.

Claim 51 (presented as claim 8) 
The method according to claim 1, wherein said indicating to the user, via the user interface, how to move the digital camera so that the digital camera is directed towards the second scenery, comprises 
displaying information so that the user has feedback of how close the view to 
which the digital camera is directed towards is to the second scenery.

See discussion of claims 1 and 48.

Claim 52 (presented as claim 9) 
The method according to claim 8, wherein said indicating to the user, via the user 
interface, how to move the digital camera so that the digital camera is directed towards the third scenery, comprises 
displaying information so that the user has feedback of how close the view to which the digital camera is directed towards is to the third scenery.

See discussion of claims 1 and 50.

Claim 53 (presented as claim 10) 
The method according to claim 1. comprising displaying an indication to the user when the digital camera is being moved in a direction away from a suitable view.

See discussion of claim 1, e.g. ‘152 or ‘152 and ‘796 teach providing feedback on the movement, e.g. towards/away from alignment, of the current live version with regard to the preciously captured image via a user interface which is a display.

Claim 54 (presented as claim 11) 
The method according to claim 1 further comprising:
	determining a relation between the first scenery of the first digital image and the second scenery being viewed by the digital camera; and 
while said second scenery being viewed by the digital camera is changed, analyzing 
the relation between the first scenery and the second scenery being viewed by the digital camera in order to identify an appropriate view to be captured by the digital camera as the second digital image.

	See discussion of claim 1, e.g. ‘152, paragraphs 40, 51 and 57, i.e. relation/alignment of first captured image and current view using alignment template and also corner detection/matching analysis. 

Claim 55 (presented as claim 12) 
The method according to claim 1, further comprising 
displaying an animation of desired movement of the digital camera, wherein the animation is synchronized with actual movement of the digital camera.

	See discussion of claims 1 and 2, e.g. ‘152 at paragraph 41 (“As the live version of the scene is better aligned with the first image, more landmark features will be aligned and more of the region 105A will be changed to the special alignment color. The best achievable manual 

Claim 56 (presented as claim 13) 
 	The method according to claim 1 further comprising 
communicating information, via the user interface, to the user related to the change of said second scenery.

	See the discussion of claim 55.

Claim 57 (presented as claim 14) 
The method according to claim 13, wherein said communicating comprises
	displaying a schematic representation of the relation between the first scenery and the second scenery being viewed by the digital camera.

	See the discussion of claim 1, e.g. Figure 3B.
	
Claim 58 (presented as claim 15) 
The method according to claim 1 further comprising 
indicating to the user, via the user interface, that movement of the digital camera should be stopped.

	See discussion of claim 2 above.

Claim 59 (presented as claim 16)                                                                                                                                            
The method according to claim 15, wherein indicating to the user that movement of
the digital camera should be stopped comprises
 communicating information to the user that an image will be automatically captured.

	See discussion of claim 58 and also ‘152 at, e.g., paragraph 42, e.g. since capture occurs when manual alignment of the first image and the live version is obtained and such manual alignment is indicated by indicator light signal and/or special alignment color display (see paragraph 41), the prior art by indicating such manual alignment also communicates information to the user that an image will be captured automatically.

Response to Argument
	The remarks filed on May 24, 2021 have been considered in their entirety.
	Regarding the remarks directed to the claim amendments  and new claims, on pages 7-9, attention is directed to paragraphs 8 and 11-12.
	Patent Owner’s remarks on page 9 regarding 35 USC 112, first paragraph, enablement are noted.  The issue has not been maintained. 
The Patent Owner’s remarks on page 9-11 regarding the prior art have been considered.  The remarks are not persuasive, Specifically Patent Owner argues that the prior art references, Rai ‘152, Ejiri ‘833 and Walker ‘283 allow the user to move the camera in any direction or in any way and thereby, provides no guidance.  However the instant invention also allows the user to move the camera in any direction or in any way.  Furthermore, as discussed above, even though the prior art allows the user to move the camera in any direction, the prior art provides the user with guidance of how to move the camera in order  to direct it towards a scenery which is an extension of a previously captured scenery.  	
Conclusion
Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,920,161 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.   Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992